DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 7/24/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an optical system capable of receiving light” in claim 1; the control unit is capable of controlling in claim 1; the first axis is capable of being oriented in claim 3; the second axis is capable of being oriented in claim 3; the first axis is capable of being oriented in claim 4; the second axis is capable of being oriented in claim 4; the control unit is capable of controlling in claim 5; the control unit is capable of controlling in claim 6; two head units are capable of respectively receiving in claim 7; a fundus camera capable of capturing in claim 10; anterior segment camera capable of capturing in claim 11; the control unit is capable of controlling in claim 12; an optical system capable of receiving light in claim 13; control unit is capable of controlling in claim 13 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (20150272436) in view of Takahashi (20150115515).
	Regarding claim 1, Hayashi discloses (Fig 1, [0020]) an ophthalmologic apparatus (10) for optically acquiring information of a subject's eye ([0031], examined E), the ophthalmologic apparatus (10) comprising: a head unit (13) having an optical system capable of receiving light reflected from the subject's eye ([0031], body 13 is equipped with the intraocular pressure measurement unit 20 and the ocular characteristics measurement unit 40); a drive mechanism (12) that movably holds the head unit ([0023], driving unit 12 is adapted to move the main body 13 relatively to the base 11); an alignment detection unit (26) that detects a position of the subject's eye relative to the head unit ([0045]); and a control unit (33) that controls the drive mechanism ([0029], each driving part is controlled by the control unit 33), at least two first rotation support mechanisms each of which is rotatable about a first axis  (Fig 1, [0029], Y-axis driving part 12a, Z-axis driving part 12b, and X-axis driving part 12c), at least three second rotation support mechanisms each of which is rotatable about a second axis different in direction from the first axis (Fig 1, [0027], Z-axis moving parts 12b, 12g, and 12f), and at least five driving units (Fig 1, 12i, 12h, 12g, 12f, 12e, 12d) for driving the first and second rotation support mechanisms (Fig 1, 12a, 12b, 12c), the first and second rotation support mechanisms allowing the head unit to move (Fig 1, [0029], driving unit 12 is adapted to move the main body 13 relatively to the base 11 in the up-and-down direction (Y-axis direction)), and the control unit (33) is capable of controlling the driving units (Fig 2, [0029], control unit 33 controls each unit of apparatus 10) using a detection result ([0070], alignment detection) of the alignment detection unit (26) to align the head unit (13) and the subject's eye (E) with each other ([0053], Z alignment detection unit 32 calculates positions of the main body 13 and cornea Ec in the Z-axis direction based on the signals from the sensor 26c of the Z-alignment detection optical system 26 and calculation results of the XY-alignment detection unit 31) but does not teach wherein the drive mechanism includes at least two arms rotatably connected together.
However, in a similar endeavor, Takahashi teaches wherein the drive mechanism ([0032], Fig 1, body section 10B) includes at least two arms (11) rotatably connected together (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the ophthalmologic apparatus of Hayashi with the movable components of Takahashi for the purpose of increasing movement within a rotatable device (Takahashi, [0036]).
	Regarding claim 2, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Takahashi further teaches wherein the at least two arms (Fig 1, 11) are connected ([0035], arm members 11a connected by joints) together via the first rotation support mechanisms (Fig 1, 11a), and the at least two arms (Fig 1, 11) and the head unit (10) are connected to each other via the first rotation support mechanisms and the second rotation support mechanisms  (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the ophthalmologic apparatus of Hayashi with the movable components of Takahashi for the purpose of increasing movement within a rotatable device (Takahashi, [0036]).
	Regarding claim 3, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Takahashi further teaches wherein the first axis (11a) is capable of being oriented in a vertical direction (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis), and the second axis (Fig, 11b) is capable of being oriented in a horizontal direction orthogonal to the first axis  (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the ophthalmologic apparatus of Hayashi with the movable components of Takahashi for the purpose of increasing movement within a rotatable device (Takahashi, [0036]).
	Regarding claim 4, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Takahashi further teaches wherein the first axis (11a) is capable of being oriented in a horizontal direction (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis), and the second axis (Fig, 11b) is capable of being oriented in a vertical direction orthogonal to the first axis (Fig 1, [0039], each arm 11 is shown to have multiple joints and links that move with respect to a different translational axis). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the ophthalmologic apparatus of Hayashi with the movable components of Takahashi for the purpose of increasing movement within a rotatable device (Takahashi, [0036]).
	Regarding claim 5, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Hayashi further teaches wherein the control unit (33) is capable of controlling the driving units (Fig 2, [0029], control unit 33 controls each unit of apparatus 10) to allow the head unit (13) to move while keeping an optical axis of the optical system passing an eye rotation center of the subject's eye or a substantial eye rotation center near the eye rotation center ([0023], driving unit 12 is adapted to move the main body 13 relatively to the base 11 in the up-and-down direction (Y-axis direction), the forward-and-backward direction (Z-axis direction, i.e., left-and-right direction of FIG. 1).
	Regarding claim 6, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Hayashi further teaches wherein the control unit (33) is capable of controlling the driving units (Fig 2, [0029], control unit 33 controls each unit of apparatus 10)  to align an optical axis of the optical system ([0023], driving unit 12 is adapted to move the main body 13 relatively to the base 11) with a direction toward the subject's eye (E) while maintaining (forehead pad 16) a posture of the head unit (13).
	Regarding claim 10, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Hayashi further teaches wherein the optical system  includes a fundus camera ([0056], unit 40 includes system 41 projects a fixation target onto the ocular fundus Ef of the eye) capable of capturing a fundus image ([0056], optical system 44 receives an image) of the subject's eye (E) by the light reflected from the subject's eye (Fig 4,[0055], projected onto and reflected by the ocular fundus Ef of the eye E by an imaging element 44d).
	Regarding claim 11, Hayashi in view of Takahashi discloses the invention as described in claim 1 and Hayashi further teaches wherein the optical system includes an anterior segment camera (CCD camera 21i) capable of capturing an image of an anterior segment of the subject's eye ([0053], generating an image of the anterior ocular segment of the eye E) by the light reflected from the subject's eye (Fig 3, [0053], beam is reflected on the cornea Ec and is received by the CCD camera 21). 
Allowable Subject Matter
Claim 13 is allowed.
Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to dependent claim 7, the prior art of Hayashi taken either singly or in combination with any other prior art fails to suggest such an ophthalmologic apparatus including the specific arrangement: ”wherein at least two pairs of the head unit and the drive mechanism are provided, and the two head units are capable of respectively receiving rays of light reflected by the subject's right and left eyes”.
Specifically, with respect to dependent claim 8, the prior art of Hayashi taken either singly or in combination with any other prior art fails to suggest such an ophthalmologic apparatus including the specific arrangement: ”wherein the head unit includes two alignment cameras, and the alignment detection unit detects the position of the subject's eye relative to the head unit based on information of images captured by the two alignment cameras”.
Specifically, with respect to dependent claim 9, the prior art of Hayashi taken either singly or in combination with any other prior art fails to suggest such an ophthalmologic apparatus including the specific arrangement: ”wherein the head unit includes an alignment light source and a line sensor, and the line sensor receives light emitted from the alignment light source and reflected from the subject's eye, and the alignment detection unit detects the position of the subject's eye relative to the head unit based on information from the line sensor”.
Specifically, with respect to dependent claim 12, the prior art of Hayashi taken either singly or in combination with any other prior art fails to suggest such an ophthalmologic apparatus including the specific arrangement: ”further comprising a gaze position detection unit that detects a gaze position of the subject's eye, wherein the control unit is capable of controlling the driving units to align the head unit with the subject's eye using the gaze position detected by the gaze position detection unit”.
Specifically, with respect to independent claim 13, the prior art of Hayashi taken either singly or in combination with any other prior art fails to suggest such an ophthalmologic apparatus including the specific arrangement: ”an alignment detection unit that detects a position of the subject's eye relative to the head unit; and a control unit that controls the drive mechanism; and a terminal device that receives information about the light received by the optical system via a network”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hargens (3452589), Sugiura (20040044333), and Masaki (20050275804) are eye examination devices that utilize position alignment mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872